                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


  REGINALD BERNARD WILSON                            )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )       No. 3:16-cv-00661-TRM-HBG
                                                     )
  TYLER WIGGINS, WILLIAM ROMANINI,                   )
  and CITY OF KNOXVILLE, TN                          )
                                                     )
                Defendants.                          )


                                    NOTICE OF APPEARANCE

         Comes now John M. Kizer, and enters an appearance in this action as co-counsel for

  Defendants Tyler Wiggins and William Romanini, in their individual capacities.

         Respectfully submitted, this 2nd day of February, 2021.



                                               /s/ John M. Kizer
                                              John M. Kizer (TN BPR #029846)
                                              Gentry, Tipton & McLemore, P.C.
                                              P.O. Box 1990
                                              Knoxville, Tennessee 37901-1990
                                              (865) 525-5300
                                              jmk@tennlaw.com
                                              Attorneys for Defendants Tyler Wiggins
                                              and William Romanini




Case 3:16-cv-00661-TRM-HBG Document 37 Filed 02/02/21 Page 1 of 2 PageID #: 131
                                 CERTIFICATE OF SERVICE

          I hereby certify that on February 2, 2021, a copy of the foregoing document was filed
  electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
  system to all parties indicated on the electronic filing receipt. All other parties will be served by
  regular United States mail. Parties may access this filing through the Court’s electronic filing
  system.


                                                                /s/ John M. Kizer
                                                                John M. Kizer (TN BPR #029846)




Case 3:16-cv-00661-TRM-HBG Document 37 Filed 02/02/21 Page 2 of 2 PageID #: 132
